DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2021 has been entered.
 
Response to Arguments
2.	Applicant’s arguments with respect to the new features of claims 1, 11, and 16 have been considered but are moot because they do not apply to the new reference,  Bischinger, relied on in the current rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2, 5-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malamud et al., U.S. Patent No. 9,710,969 (hereinafter Malamud), in view of Hayes, U.S. Patent Application Publication 2012/0131458 (hereinafter Hayes), further in view of Bischinger, U.S. Patent Application Publication 2019/0021125 (hereinafter Bischinger).
	Regarding claim 1, Malamud discloses a system (disclosed is a computing device that acts as an augmented reality device, according to column 4 line 62 to column 5 line 33, Fig. 2 [element 210]), comprising: 

	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (the computing device necessarily comprises a memory that stores instructions that are executed by the processor), comprising:
	activating an augmented reality display system (the user of the computing device activates an augmented reality application, according to column 5 lines 31-33); 
transmitting location information via a first base station to a network controller of a communication network comprising the first base station and a second base station (a service provider [“network controller of a communication network”] in the form of a server receives the computing device’s GPS location information via a cellular network, according to column 7 lines 43-58, column 8 lines 17-21, Fig. 5);
	joining a network of network devices established by the network controller, wherein the network devices of the network communicate with one another using a communication link (the computing device is part of a network of computing devices that share the service provider and that communicate with each other using a communications link, according to column 7 lines 23-49, Fig. 5 [elements 510, 520, 530, and 540]);
	scanning a geographical area using a display, wherein the display comprises a display area (the computing device users holds up said computing device and scans the surrounding area with said computing device, whereby said computing device displays the scene on its display, according to column 13 lines 26-31, Fig. 6B); and

	Malamud does not expressly disclose that the network devices belong to a sub-network and communicate with one another using a sub-network communication link enabled by the second base station.  
	Hayes discloses that the network devices belong to a sub-network and communicate with one another using a sub-network communication link (content may be shared between the user devices of a subnetwork via flicking operations, whereby the user interface of the sending device displays the relative positions of the receiving devices of the subnetwork, according to [0054], [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud with Hayes such that the network devices belong to a sub-network and communicate with one another using a sub-network communication link.

	Neither Malamud nor Hayes expressly discloses that the sub-network communication link is enabled by the second base station.
	Bischinger discloses that the sub-network communication link is enabled by the second base station (a terminal establishes a link to a subnetwork by way of a base station, according to [0075]-[0077]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud as modified by Hayes with Bischinger such that the sub-network communication link is enabled by the second base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate increased throughput and a shorter delay (Bischinger:  [0030]).
	Regarding claim 11, Malamud discloses a method (disclosed is am augmented reality method, according to column 3 lines 7-9), comprising:
	activating, by a system comprising a processor, an augmented reality display system (the user of a computing device [“a system comprising a processor”] activates an augmented reality application, according to column 5 lines 31-33);
transmitting, by the system, location data via a first base station to a network controller of a communication network comprising the first base station and a second base station (a service provider [“network controller of a communication network”] in the form of a server receives the computing device’s GPS location information via a cellular network, according to column 7 lines 43-58, column 8 lines 17-21, Fig. 5);

	scanning, by the system, a geographical area using a display, wherein the display comprises a display area (the computing device users holds up said computing device and scans the surrounding area with said computing device, whereby said computing device displays the scene on its display, according to column 13 lines 26-31, Fig. 6B);
	determining, by the system, whether a network device of the network is within the display area (the computing device displays an indicator of another computing device [“a device”] that is in the direction that the computing device is currently pointing, according to column 13 line 26 to column 14 line 3, column 14 lines 18-35, Figs. 6C and 7B); and 
in response to a result of the determining indicating that the network device is within the display area, displaying, by the system, via a portion of the display, an image identifying the network device, network device location data associated with a location of the network device, and distance data associated with a distance to the network device (the computing device displays an indicator of the other computing device that is in the direction that the computing device is currently pointing, along with identification information (such as a name of the individual that the other computing device belongs 
Malamud does not expressly disclose that the network devices belong to a sub-network and communicate with one another using a sub-network communication link enabled by the second base station. 
	Hayes discloses that the network devices belong to a sub-network and communicate with one another using a sub-network communication link (content may be shared between the user devices of a subnetwork via flicking operations, whereby the user interface of the sending device displays the relative positions of the receiving devices of the subnetwork, according to [0054], [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud with Hayes such that the network devices belong to a sub-network and communicate with one another using a sub-network communication link.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the direct sharing of data between users (Hayes:  [0003]). 	
	Neither Malamud nor Hayes expressly discloses that the sub-network communication link is enabled by the second base station.
	Bischinger discloses that the sub-network communication link is enabled by the second base station (a terminal establishes a link to a subnetwork by way of a base station, according to [0075]-[0077]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud as modified by Hayes with Bischinger such that the sub-network communication link is enabled by the second base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate increased throughput and a shorter delay (Bischinger:  [0030]).
Regarding claim 16, Malamud discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (disclosed is am augmented reality method performed by a computing device, according to column 3 lines 7-16, whereby said computing device comprises a memory that stores instructions that are executed by a processor, according to column 3 lines 34-54), comprising:

in response to activating the augmented reality display system, determining a device location using location data received via a communication link established by a network controller and a first base station (a service provider [“network controller”] in the form of a server receives the computing device’s GPS location information via a cellular network, according to column 7 lines 43-58, column 8 lines 17-21, Fig. 5);
	transmitting a request to the network controller to join a network established by the network controller, wherein the network comprises network devices communicating with each other using a communication link (the computing device is part of a network of computing devices that share the service provider and that communicate with each other using a communications network, according to column 7 lines 23-49, Fig. 5 [elements 510, 520, 530, and 540]);
	scanning a geographical area using a display, wherein the display comprises a display area (the computing device users holds up said computing device and scans the surrounding area with said computing device, whereby said computing device displays the scene on its display, according to column 13 lines 26-31, Fig. 6B); 
	determining that a first device of the network devices is within the display area (the computing device displays an indicator of another computing device [“a first device”] that is in the direction that the computing device is currently pointing, according to column 13 line 26 to column 14 line 3, column 14 lines 18-35, Figs. 6C and 7B); and 
in response to the determining that the first device is within the display area, displaying, via the display, a first image identifying the first device, first device location 
Malamud does not expressly disclose that the network devices belong to a sub-network and communicate with one another using a sub-network communication link enabled by a second base station.  
	Hayes discloses that the network devices belong to a sub-network and communicate with one another using a sub-network communication link (content may be shared between the user devices of a subnetwork via flicking operations, whereby the user interface of the sending device displays the relative positions of the receiving devices of the subnetwork, according to [0054], [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud with Hayes such that the network devices belong to a sub-network and communicate with one another using a sub-network communication link.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the direct sharing of data between users (Hayes:  [0003]). 	
	Neither Malamud nor Hayes expressly discloses that the sub-network communication link is enabled by a second base station.
	Bischinger discloses that the sub-network communication link is enabled by a second base station (a terminal establishes a link to a subnetwork by way of a base station, according to [0075]-[0077]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud as modified by Hayes with Bischinger such that the sub-network communication link is enabled by a second base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate increased throughput and a shorter delay (Bischinger:  [0030]).
Regarding claim 2, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 1.  Additionally, Malamud discloses that in response 
Neither Malamud nor Bischinger expressly discloses that the second device is of the sub-network of network devices.
Hayes discloses that the second device is of the sub-network of network devices (the plurality of devices belong to a subnetwork, according to [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud as modified by Hayes as modified by Bischinger with Hayes such that the second device is of the sub-network of network devices.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the direct sharing of data between users (Hayes:  [0003]). 	

Regarding claim 6, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 5.  Additionally, Malamud discloses that the arrow image continues to point to the first device as the first device moves within the display area (as the relative positions of the computing device and the other computing device change, the arrow is updated to continue pointing at the other computing device, according to column 13 lines 26-67).
Regarding claim 8, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 1.  Additionally, Malamud discloses that the transmitting the location information to the network controller comprises transmitting location data using a communication network system utilized by the first network devices (the service provider receives the computing device’s GPS location information (which necessarily is received via a communication network), according to column 7 lines 43-58, column 8 lines 17-21).
Regarding claim 9, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 1.  Additionally, Malamud discloses determining the first distance information using the first device location information (the distance from the computing device to the other computing device is determined using the other computing device’s location, according to column 13 lines 26-46); and 

	Regarding claim 10, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 1.  Additionally, Malamud discloses receiving the first device location information from the network controller (the computing device receives the location of the other computing device by way of the service provider, according to column 7 lines 50-63); and 
	determining the first distance information using the location information and the first device location information (the distance from the computing device to the other computing device is determined using respective locations of the computing devices, according to column 13 lines 26-46).
	Regarding claim 12, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 11.  Additionally, Malamud discloses displaying, by the system, on the portion of the display, information associated with a user identity associated with the network device (the display displays an instant messaging conversation between the user of the computing device and the user of another computing device, according to column 13 lines 7-25, Fig. 6A [elements 630 and 640]); and
	requesting, by the system, data from ones of the network devices of the network operating within a location threshold of the network device (the computing device receives the location of the other computing device by making a request to the service provider, according to column 7 lines 50 to column 8 line 33).

	Hayes discloses that the network devices belong to a sub-network (the plurality of devices belong to a subnetwork, according to [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud as modified by Hayes as modified by Bischinger with Hayes such that the network devices belong to a sub-network.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the direct sharing of data between users (Hayes:  [0003]).
	Regarding claim 13, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 12.  Additionally, Malamud discloses that the image comprises an arrow image comprising an image point, and wherein the image point of the arrow image is pointing at the network device (the display displays an arrow that points to the other computing device, according to column 13 lines 26-67).
	Regarding claim 14, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 13.  Additionally, Malamud discloses that the arrow image continues to point to the network device as the network device moves within the display area (as the relative positions of the computing device and the other computing device change, the arrow is updated to continue pointing at the other computing device, according to column 13 lines 26-67).

	updating, by the system, the display showing the distance data as the location of the network device is updated (the displayed distance between the computing device and the other computing device is updated, according to column 13 lines 46-67). 
	Regarding claim 18, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 16.  Additionally, Malamud discloses that the first image comprises an arrow image pointing to the first device and the arrow image continues to point to the first device as the first device moves within the display area (the display displays an arrow that points to the other computing device, whereby as the relative positions of the computing device and the other computing device change, the arrow is updated to continue pointing at the other computing device, according to column 13 lines 26-67).
	Regarding claim 19, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 16.  Additionally, Malamud discloses determining the first distance information using the first device location information (the distance from the computing device to the other computing device is determined using the other computing device’s location, according to column 13 lines 26-46); and 

	Regarding claim 20, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 16.  Additionally, Malamud discloses receiving the first device location information from the network controller (the computing device receives the location of the other computing device by way of the service provider, according to column 7 lines 50-63); and
	determining the first distance information using location information and the first device location information (the distance from the computing device to the other computing device is determined using respective locations of the computing devices, according to column 13 lines 26-46).

7.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malamud in view of Hayes in view of Bischinger as applied to claims 2 and 16 above, further in view of Lindner, U.S. Patent Application Publication 2012/0088526 (hereinafter Lindner).
	Regarding claim 3, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 2.
	Neither Malamud, Hayes, nor Bischinger expressly discloses that in further response to the determining that the second device is within the display area, displaying, via the display, third distance information associated with a third distance between the first device and the second device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud as modified by Hayes as modified by Bischinger with Lindner such that in further response to the determining that the second device is within the display area, displaying, via the display, third distance information associated with a third distance between the first device and the second device.
	One of ordinary skill in the art would have been motivated to make this modification in order to present a mobile device user with information on said user’s surroundings (Lindner:  [0002]).
	Regarding claim 17, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 16.  Additionally, Malamud discloses determining that a second device is within the display area; and in response to the determining that the second device is within the display area, displaying, via the display, a second image identifying the second device, second device location information, second distance information associated with a second distance to the second device (the computing device displays an indicator of another computing device [“a second device”] (the computing device can use the augmented reality service with a plurality of other 
	Neither Malamud, Hayes, nor Bischinger expressly discloses displaying third distance information associated with a third distance between the first device and the second device.
	Lindner discloses displaying third distance information associated with a third distance between the first device and the second device (an augmented reality application displays the distance between two objects that the mobile device, that said augmented reality application is running on, is facing, according to [0052]-[0056], Fig. 8 [element 238]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud as modified by Hayes as modified by Bischinger with Lindner by displaying third distance information associated with a third distance between the first device and the second device.
	One of ordinary skill in the art would have been motivated to make this modification in order to present a mobile device user with information on said user’s surroundings (Lindner:  [0002]).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Malamud in view of Hayes in view of Bischinger as applied to claim 1 above, further in view of Devam et al., U.S. Patent Application Publication 2019/0206134 (hereinafter Devam).
	Regarding claim 4, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 1.
	Neither Malamud, Hayes, nor Bischinger expressly discloses displaying vital statistics of a user of the first device via the display.
	Devam discloses displaying vital statistics of a user of the first device via the display (patient vital statistics are displayed to a surgeon via augmented reality in a HUD, according to [0146]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud as modified by Hayes as modified by Bischinger with Devam by displaying vital statistics of a user of the first device via the display.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a surgeon to focus on a surgical procedure without looking away (Devam:  [0146]).

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malamud in view of Hayes in view of Bischinger as applied to claim 1 above, further in view of Burke, U.S. Patent Application Publication 2006/0105776 (hereinafter Burke).
	Regarding claim 7, the combination of Malamud, Hayes, and Bischinger discloses all the limitations of claim 1.

	Burke discloses that the transmitting the location information to the network controller comprises transmitting latitude and longitude data to the network controller (longitude/latitude data is transmitted to a MSC, according to [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malamud as modified by Hayes as modified by Bischinger with Burke such that the transmitting the location information to the network controller comprises transmitting latitude and longitude data to the network controller.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the deployment of emergency services (Burke:  [0006]).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645